Name: Council Regulation (EU) 2017/1836 of 10 October 2017 amending Regulation (EU) 2017/1509 concerning restrictive measures against the Democratic People's Republic of Korea
 Type: Regulation
 Subject Matter: oil industry;  trade;  international affairs;  business classification;  international security;  international trade;  leather and textile industries;  maritime and inland waterway transport;  Asia and Oceania
 Date Published: nan

 11.10.2017 EN Official Journal of the European Union L 261/1 COUNCIL REGULATION (EU) 2017/1836 of 10 October 2017 amending Regulation (EU) 2017/1509 concerning restrictive measures against the Democratic People's Republic of Korea THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 215 thereof, Having regard to Council Decision (CFSP) 2016/849 of 27 May 2016 concerning restrictive measures against the Democratic People's Republic of Korea and repealing Decision 2013/183/CFSP (1), Having regard to the joint proposal of the High Representative of the Union for Foreign Affairs and Security Policy and of the European Commission, Whereas: (1) Council Regulation (EU) 2017/1509 (2) gives effect to measures provided for in Decision (CFSP) 2016/849. (2) On 11 September 2017, the United Nations Security Council adopted Resolution 2375 (2017) (UNSCR) in which it expressed the gravest concern at the nuclear test of 2 September 2017 by the Democratic People's Republic of Korea (DPRK). The UNSC reaffirmed that the proliferation of nuclear, chemical and biological weapons constitutes a threat to international peace and security, and imposed new measures against the DPRK. These measures further reinforce the restrictive measures imposed by UNSCRs 1718 (2006), 1874 (2009), 2087 (2013), 2094 (2013), 2270 (2016), 2321 (2016), 2356 (2017) and 2371 (2017). (3) The UNSC imposed new prohibitions with regard to imports of, inter alia, DPRK textiles, exports of petroleum products to DPRK, joint ventures and in the maritime sector. (4) Council Decision (CFSP) 2017/1838 (3) amended Decision (CFSP) 2016/849 in order to give effect to the new measures imposed by UNSCR 2375 (2017). (5) These measures fall within the scope of the Treaty and, therefore, in particular with a view to ensuring their uniform application in all Member States, regulatory action at the level of the Union is necessary. (6) Regulation (EU) 2017/1509 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EU) 2017/1509 is amended as follows: (1) in Article 3(2), the 7th subparagraph is replaced by: Part VII of Annex II shall include conventional arms-related items, materials, equipment, goods and technology designated, pursuant to paragraph 5 of UNSCR 2371 (2017).; (2) in Article 3(2), the following text is inserted after the 7th subparagraph: Part VIII of Annex II shall include weapons of mass destruction-related items, materials, equipment, goods and technology designated, pursuant to paragraph 4 of UNSCR 2375 (2017). Part IX of Annex II shall include conventional arms-related items, materials, equipment, goods and technology designated, pursuant to paragraph 5 of UNSCR 2375 (2017).; (3) the following articles are inserted: Article 16c It shall be prohibited to sell, supply, transfer or export, directly or indirectly, condensates and natural gas liquids, as listed in Annex XIc, to the DPRK. Article 16d It shall be prohibited to sell, supply, transfer or export, directly or indirectly, all refined petroleum products, as listed in Annex XId, to the DPRK. Article 16e 1. By way of derogation from Article 16d, the competent authorities of the Member States may authorise transactions in refined petroleum products that are determined to be exclusively for livelihood purposes of DPRK nationals, provided that all of the following conditions are met: (a) the transaction does not involve individuals or entities that are associated with the DPRK's nuclear or ballistic missile programmes or other activities prohibited by UNSCRs 1718 (2006), 1874 (2009), 2087 (2013), 2094 (2013), 2270 (2016), 2321 (2016), 2356 (2017), 2371 (2017) or 2375 (2017) including the persons, entities and bodies listed in Annex XIII, or individuals or entities acting on their behalf or at their direction, or entities owned or controlled by them, directly or indirectly, or individuals or entities assisting in the evasion of sanctions; (b) the transaction is unrelated to generating revenue for the DPRK's nuclear or ballistic missile programmes or other activities prohibited by UNSCRs 1718 (2006), 1874 (2009), 2087 (2013), 2094 (2013), 2270 (2016), 2321 (2016), 2356 (2017), 2371 (2017) or 2375 (2017); (c) the Sanctions Committee has not notified the Member States that 90 % of the aggregate annual limit has been reached; and (d) the Member State concerned notifies the Sanctions Committee of the amount of the export and information on all parties to the transaction every 30 days. 2. The Member State concerned shall notify the other Member States and the Commission of any authorisation granted pursuant to paragraph 1. Article 16f It shall be prohibited to sell, supply, transfer or export, directly or indirectly, crude oil, as listed in Annex XIe, to the DPRK. Article 16g 1. By way of derogation from Article 16f, the competent authorities of the Member States may authorise transactions in crude oil after having determined that the Union's annual aggregate transactions would not exceed the amount sold, supplied, transferred or exported in the period between 11 September 2016 and 10 September 2017. 2. By way of derogation from Article 16f, the competent authorities of the Member States may authorise transactions in crude oil that are determined to be exclusively for livelihood purposes, provided that all of the following conditions are met: (a) the transactions is unrelated to the DPRK's nuclear or ballistic missile programmes or other activities prohibited by UNSCR 1718 (2006), 1874 (2009), 2087 (2013), 2094 (2013), 2270 (2016), 2321 (2016), 2356 (2017), 2371 (2017) or 2375 (2017); and (b) the Member State has obtained the advance approval of the Sanctions Committee on a case-by-case basis. 3. The Member State concerned shall notify the other Member States and the Commission of any authorisation granted pursuant to paragraphs 1 and 2. Article 16h It shall be prohibited to import, purchase or transfer, directly or indirectly, textiles, as listed in Annex XIf, from the DPRK, whether or not originating in the DPRK. Article 16i 1. By way of derogation from Article 16h, the competent authorities of the Member States may authorise the import, purchase or transfer of textiles, provided that the Member State has obtained the advance approval of the Sanctions Committee on a case-by-case basis. 2. By way of derogation from Article 16h, the competent authorities of the Member States may authorise the import, purchase or transfer of textiles by no later than 10 December 2017 provided that: (a) the import, purchase or transfer is due under a written contract that entered into force prior to 11 September 2017; and (b) the Member State concerned notifies the Sanctions Committee of the details of such import, purchase or transfer by no later than 24 January 2018. 3. The Member State concerned shall notify the other Member States and the Commission of any authorisation granted pursuant to paragraphs 1 and 2.; (4) Article 17(2)(a) is replaced by the following: (a) to establish, maintain or operate a joint venture or a cooperative entity with, or take or extend an ownership interest, including by acquisition in full or the acquisition of shares and other securities of a participatory nature in, any natural or legal person, entity or body referred to in paragraph 1;; (5) in Article 17, the following paragraph is added: 3. Existing joint ventures or cooperative entities referred to in point (a) of paragraph 2, shall be closed by 9 January 2018, or within 120 days after the Sanctions Committee has denied a request for approval.; (6) Article 17a is replaced by the following: Article 17a 1. By way of derogation from point (a) of Article 17(2), the competent authorities of the Member States may authorise such activities, in particular those regarding joint ventures or cooperative entities that are non-commercial, public utility infrastructure projects not generating profit, provided that the Member State has obtained the advance approval of the Sanctions Committee on a case-by-case basis. 2. The Member State concerned shall notify the other Member States and the Commission of any authorisation granted pursuant to paragraph 1.; (7) the following Article is inserted: Article 17b By way of derogation from Article 17(3), the competent authorities of the Member States may authorise such joint venture or cooperative entity to remain operational, provided that the Member State has obtained the advance approval of the Sanctions Committee on a case-by-case basis.; (8) Article 34(2) is replaced by the following: 2. All vessels listed in Annex XIV shall be seized, if the Sanctions Committee has so specified.; (9) Article 34(4) is replaced by the following: 4. Annex XIII shall include the persons, entities and bodies designated by the Sanctions Committee or the UNSC pursuant to paragraph 8(d) of UNSCR 1718 (2006), and paragraph 8 of UNSCR 2094 (2013). Annex XIV shall include the vessels that have been designated by the Sanctions Committee pursuant to paragraph 12 of UNSCR 2321 (2016) and paragraph 8 of UNSCR 2375 (2017). Annex XV shall include persons, entities and bodies not listed in Annex XIII and XIV, who, pursuant to point (b) of Article 27(1) of Decision (CFSP) 2016/849, or any equivalent subsequent provision, have been identified by the Council: (a) as responsible for, including through supporting or promoting, the DPRK's nuclear-related, ballistic missile-related or other weapons of mass destruction-related programmes, or persons, entities or bodies acting on their behalf or at their direction, or persons, entities or bodies owned or controlled by them, including through illicit means; (b) as providing financial services or the transfer to, through or from the territory of the Union, or involving nationals of Member States or entities organised under their laws, or persons or financial institutions in the territory of the Union, of any financial or other assets or resources that could contribute to the DPRK's nuclear-related, ballistic missile-related or other weapons of mass destruction-related programmes, or persons, entities or bodies acting on their behalf or at their direction, or persons, entities or bodies owned or controlled by them; or (c) as involved in, including through the provision of financial services, the supply to or from the DPRK of arms and related material of all types, or of items, materials, equipment, goods and technology which could contribute to the DPRK's nuclear-related, ballistic missile-related or other weapons of mass destruction-related programmes.; (10) in Article 39(1), point (g) is replaced by the following: (g) that is listed under Annex XIV, if the Sanctions Committee has so specified.; (11) in Article 40, paragraph (3) is replaced by the following: 3. By way of derogation from the prohibition in Article 39(1), where that concerns a vessel within the scope of point (g), the competent authorities of the Member States may authorise a vessel to come into port if the Sanctions Committee has determined in advance that such entry is required for humanitarian purposes or any other purposes consistent with the objectives of UNSCRs 1718 (2006), 1874 (2009), 2087 (2013), 2094 (2013), 2270 (2016), 2321 (2016), 2356 (2017), 2371 (2017) or 2375 (2017).; (12) Article 43(d) is replaced by the following: (d) to register or maintain on the register, any vessel that is owned, controlled or operated by the DPRK or DPRK nationals, or has been de-registered by another State pursuant to paragraph 24 of UNSCR 2321 (2016) or paragraph 8 of UNSCR 2375 (2017); or; (13) the following Article is inserted: Article 44a It shall be prohibited to facilitate or engage in ship-to-ship transfers to or from any DPRK flagged vessel of any goods or items that are being sold, supplied, transferred or exported to or from the DPRK.; (14) Article 45 is replaced by the following: Article 45 By way of derogation from the prohibitions arising from UNSCR 1718 (2006), 1874 (2009), 2087 (2013), 2094 (2013), 2070 (2016), 2321 (2016), 2356 (2016), 2371 (2017) or 2375 (2017), the competent authorities of Member States may authorise any activities if the Sanctions Committee has determined, on a case-by-case basis, that they are necessary to facilitate the work of international and non-governmental organisations carrying out assistance and relief activities in the DPRK for the benefit of the civilian population in the DPRK or for any other purpose consistent with the objectives of these resolutions.; (15) in Article 46, point (b) is replaced by the following: (b) amend Parts II, III, IV, V, VI, VII, VIII and IX of Annex II and Annexes VI, VII, IX, X, XI, Xia, XIb, XIc, XId, XIe and XIf on the basis of determinations made by either the Sanctions Committee or the UNSC and to update nomenclature codes from the Combined Nomenclature as set out in Annex I to Regulation (EEC) No 2658/87;; (16) Annex II is amended in accordance with Annex I to this Regulation; (17) Annex V is amended in accordance with Annex II to this Regulation; (18) Annex XIa is amended in accordance with Annex III to this Regulation; (19) Annex XIb is amended in accordance with Annex IV to this Regulation; (20) Annex XIc is inserted in accordance with Annex V to this Regulation; (21) Annex XId is inserted in accordance with Annex VI to this Regulation; (22) Annex XIe is inserted in accordance with Annex VII to this Regulation; (23) Annex XIf is inserted in accordance with Annex VIII to this Regulation; (24) Annex XIV is replaced by Annex IX to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 10 October 2017. For the Council The President T. TÃ NISTE (1) OJ L 141, 28.5.2016, p. 79. (2) Council Regulation (EU) 2017/1509 of 30 August 2017 concerning restrictive measures against the Democratic People's Republic of Korea and repealing Regulation (EC) No 329/2007 (OJ L 224, 31.8.2017, p. 1). (3) Council Decision (CFSP) 2017/1838 of 10 October 2017 amending Decision (CFSP) 2016/849 concerning restrictive measures against the Democratic People's Republic of Korea (see page 17 of this Official Journal). ANNEX I 1. Part VII of Annex II to Regulation (EU) 2017/1509 is replaced as follows: PART VII Conventional arms-related items, materials, equipment, goods and technology designated, pursuant to paragraph 5 of UNSCR 2371 (2017).; 2. the following parts are added to Annex II to Regulation (EU) 2017/1509: PART VIII Weapons of mass destruction-related items, materials, equipment, goods and technology designated, pursuant to paragraph 4 of UNSCR 2375 (2017). PART IX Conventional arms-related items, materials, equipment, goods and technology designated, pursuant to paragraph 5 of UNSCR 2375 (2017). ANNEX II In Annex V to Regulation (EU) 2017/1509, the entry for 2704 00 10 is replaced by the following: 2704 Coke and semi-coke of coal, of lignite or of peat, whether or not agglomerated; retort carbon ANNEX III In Annex XIa to Regulation (EU) 2017/1509, the entry for ex 1902 20 30 is deleted. ANNEX IV In Annex XIb to Regulation (EU) 2017/1509, the words Lead and lead ore referred to in Article 16c are replaced by Lead and lead ore referred to in Article 16b. ANNEX V ANNEX XIc Condensates and natural gas liquids referred to in Article 16c EXPLANATORY NOTE The nomenclature codes are taken from the Combined Nomenclature as defined in Article 1(2) of Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff and as set out in Annex I thereto, which are valid at the time of publication of this Regulation and mutatis mutandis as amended by subsequent legislation. CN code Description 2709 00 10 Natural gas condensates 2711 11 Liquefied natural gas ANNEX VI ANNEX XId Refined petroleum products referred to in Article 16d EXPLANATORY NOTE The nomenclature codes are taken from the Combined Nomenclature as defined in in Article 1(2) of Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff and as set out in Annex I thereto, which are valid at the time of publication of this Regulation and mutatis mutandis as amended by subsequent legislation. CN code Description 2707 Oils and other products of the distillation of high temperature coal tar; similar products in which the weight of the aromatic constituents exceeds that of the non-aromatic constituents 2710 Petroleum oils and oils obtained from bituminous minerals, other than crude; preparations not elsewhere specified or included, containing by weight 70 % or more of petroleum oils or of oils obtained from bituminous minerals, these oils being the basic constituents of the preparations; waste oils 2711 Petroleum gases and other gaseous hydrocarbons Petroleum jelly; paraffin wax, microcrystalline petroleum wax, slack wax, ozokerite, lignite wax, peat wax, other mineral waxes, and similar products obtained by synthesis or by other processes, whether or not coloured 2712 10  Petroleum jelly 2712 20  Paraffin wax containing by weight less than 0,75 % of oil Ex 2712 90  Other than petroleum jelly and Paraffin wax containing by weight less than 0,75 % of oil 2713 Petroleum coke, petroleum bitumen and other residues of petroleum oils or of oils obtained from bituminous minerals Ex 2714 Bitumen and asphalt, natural; bituminous or oil-shale and tar sands; asphaltites and asphaltic rocks Ex 2715 Bituminous mixtures based on natural asphalt, on natural bitumen, on petroleum bitumen, on mineral tar or on mineral tar pitch (for example, bituminous mastics, cut-backs) Lubricating preparations (including cutting-oil preparations, bolt or nut release preparations, anti-rust or anti-corrosion preparations and mould-release preparations, based on lubricants) and preparations of a kind used for the oil or grease treatment of textile materials, leather, furskins or other materials, but excluding preparations containing, as basic constituents, 70 % or more by weight of petroleum oils or of oils obtained from bituminous minerals.  Containing petroleum oils or oils obtained from bituminous minerals 3403 11   Preparations for the treatment of textile materials, leather, furskins or other materials 3403 19   Other than preparations for the treatment of textile materials, leather, furskins or other materials  Other than containing petroleum oils or oils obtained from bituminous minerals Ex 3403 91   Preparations for the treatment of textile materials, leather, furskins or other materials Ex 3403 99   Other than preparations for the treatment of textile materials, leather, furskins or other materials      Chemical products or preparations, predominantly composed of organic compounds, not elsewhere specified or included Ex 3824 99 92       In the form of a liquid at 20 °C Ex 3824 99 93       Other Ex 3824 99 96      Other Biodiesel and mixtures thereof, not containing or containing less than 70 % by weight of petroleum oils or oils obtained from bituminous minerals 3826 00 10  Fatty-acid mono-alkyl esters, containing by volume 96,5 % or more of esters (FAMAE) 3826 00 90  Other ANNEX VII ANNEX XIe Crude oil referred to in Article 16f EXPLANATORY NOTE The nomenclature codes are taken from the Combined Nomenclature as defined in Article 1(2) of Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff and as set out in Annex I thereto, which are valid at the time of publication of this Regulation and mutatis mutandis as amended by subsequent legislation. CN code Description 2709 00 90 Petroleum oils and oils obtained from bituminous minerals, crude, other than natural gas condensates ANNEX VIII ANNEX XIf Textiles referred to in Article 16h EXPLANATORY NOTE The nomenclature codes are taken from the Combined Nomenclature as defined in Article 1(2) of Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff and as set out in Annex I thereto, which are valid at the time of publication of this Regulation and mutatis mutandis as amended by subsequent legislation. Chapter Description 50 Silk 51 Wool, fine or coarse animal hair; horsehair yarn and woven fabric 52 Cotton 53 Other vegetable textile fibres; paper yarn and woven fabrics of paper yarn 54 Man-made filaments; strip and the like of man-made textile materials 55 Man-made staple fibres 56 Wadding, felt and nonwovens; special yarns; twine, cordage, ropes and cables and articles thereof 57 Carpets and other textile floor coverings 58 Special woven fabrics; tufted textile fabrics; lace; tapestries; trimmings; embroidery 59 Impregnated, coated, covered or laminated textile fabrics; textile articles of a kind suitable for industrial use 60 Knitted or crocheted fabrics 61 Articles of apparel and clothing accessories, knitted or crocheted 62 Articles of apparel and clothing accessories, not knitted or crocheted 63 Other made-up textile articles; sets; worn clothing and worn textile articles; rags ANNEX IX In Annex XIV to Regulation (EU) 2017/1509, the words The vessels referred to in Article 34(2) and point (g) of Article 39(1) are replaced by the words The vessels referred to in Article 34(2) and point (g) of Article 39(1) and applicable measures as specified by the Sanctions Committee.